W«3^H*®;*i^t«[83




-   f




        Appeal Ordered Withdrawn and Opinion issued February 28, 2000                              P




                                                             In The

                                       (tatrinf Appeals
                             Jfftftfy mzttxtt at (teas at Dallas
                                             No. 05-99-01672-CR



                                    BOBBY JOE RADKE, Appellant
                                                              V.

                                      STATE OF TEXAS, Appellee


                          On Appeal from the Criminal District Court No. 3
                                       Dallas County, Texas
                                  Trial Court Cause No. F98-29540-J


                                   OPINION PER CURIAM
                     Before Chief Justice Thomas and Justices Kinkeade and O'Neill

            Appellant has filed amotion to withdraw the appeal. Appellant's counsel has approved
    the motion.


            This Court hereby GRANTS the motion and ORDERS the appeal withdrawn and that
    this decision be certified below for observance. See TEX. R. App. P. 42.2(a).

                                                            PER CURIAM
    Do Not Publish
    Tex. R. App. P. 47
                                     Fifth Court of Appeals
                                  Case Attorney Address List                       _ J
                                                                Date Printed: 02/28/2000

                    Case Number: 05-99-01672-CR Date Filed: 10/08/1999
Style: Radke, Bobby Joe
       v.
       The State of Texas

Trial Judge:            Stephens, Gary
Tn:lcrRePOrter: CRIMI^rDI^CT COURT*3Trial County: ^_DALLAS_
APP     Adam Seidel
        ATT 017999290
        3300 Oak Lawn Ave., Suite 600
        Dallas, TX 75219
        Phone 214/528-3344
        Fax 214/528-3377

 STA William T. (Bill) Hill, Jr.
            ATT 009669000
            ATTN APPELLATE SECTION
            Frank Crowley Courts Bldg., 10th FL
            133 N. Industrial Blvd. LB 19
            Dallas, TX 75207
            Phone 214/653-3845
            Fax